Co m7m TD Dn fF WY YP

Ny NY NY NY NY KN NY NON RRR RE REO REO REE ES
ao aN mH Fe WY NY KF CO ODO WANA DN FP WY KF OS

 

 

Case 3:20-mj-05143-TLF Document1 Filed 06/11/20 Page 1 of 6

Magistrate Judge Theresa L. Fricke

 

FILED LODGED

 

 

RECEIVED

Jun 11, 2020

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, 3-90-mi-05143
:20-mj-
Plaintiff, CASE NO.
Vv. COMPLAINT for VIOLATION
TYRON JACKSON, Title 18, United States Code, Sections
1153, 2244(a)(5) and 2246(3)
Defendant.

 

 

BEFORE the Honorable Magistrate Judge Theresa L. Fricke, United States
Magistrate Judge, United States Courthouse, Tacoma, Washington.
The undersigned complainant being duly sworn states:

COUNT 1
(Abusive Sexual Contact)

On an unknown date in or about the year 2018, within the exterior boundaries of
the Lower Elwha Klallam Reservation, Indian Country as defined by Title 18, United
States Code, Section 1151, and within the Western District of Washington, TYRON
JACKSON, an Indian, did knowingly engage in sexual contact, that is, intentional
touching, either directly or through the clothing, of the genitalia of “Minor Victim 1
(MV 1)” with the intent to abuse, humiliate, harass, degrade and arouse and gratify the
sexual desire of any person, and at the time of the sexual contact, MV1 was a minor

female who had not attained the age of twelve years.

COMPLAINT/TYRON JACKSON - 1 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Co m7m TD Dn fF WY YP

Ny NY NY NY NY KN NY NON RRR RE REO REO REE ES
ao aN mH Fe WY NY KF CO ODO WANA DN FP WY KF OS

 

 

Case 3:20-mj-05143-TLF Document 1 Filed 06/11/20 Page 2 of 6

All in violation of Title 18, United States Code, Sections 1153, 2244(a)(5) and
2246(3).

The Complainant states in further support of this Complaint:

Complainant’s Background

l. I am a Special Agent with the Federal Bureau of Investigation (FBI), and
have been so employed for over eighteen years. I am currently assigned to the Poulsbo
Resident Agency of the Seattle Division. While employed as an FBI Agent, I have led
investigations and/or participated in investigations of a wide array of federal criminal
violations, including bank robbery, fugitives, drug crimes, organized crime, crimes
against children, and crimes occurring in Indian Country, including those involving
sexual abuse of a minor. The latter is the subject of this affidavit.

2. The information contained in this affidavit is based upon my own
investigation, police reports, the investigations conducted by others, and the details
related to me by others familiar with this matter. Because this affidavit is made for the
limited purpose of establishing probable cause, I have not listed each and every fact
known to me concerning this investigation. I have set forth the facts that I believe are
necessary to establish probable cause to believe that TYRON JACKSON committed the
crime of Abusive Sexual Contact in violation of Title 18, United States Code, Sections
1153, 2244(a)(5) and 2246(3).

Summary of Probable Cause

3. On June 10, 2019, the Lower Elwha Tribal Police Department (LEPD)
received a complaint from Indian Child Welfare that an eleven year old Native American
female, referred to herein as “Minor Victim 1 (MV 1)” to protect her privacy, had
disclosed to her foster mother that she had been raped by an individual known to her as
“Tyron,” who is a friend of her parents. MV1 reported that the rape occurred at her
mother’s residence, which is located within the exterior boundaries of the Lower Elwha

Klallam Reservation.

COMPLAINT/TYRON JACKSON - 2 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co m7m TD Dn fF WY YP

Ny NY NY NY NY KN NY NON RRR RE REO REO REE ES
ao aN mH Fe WY NY KF CO ODO WANA DN FP WY KF OS

Case 3:20-mj-05143-TLF Document 1 Filed 06/11/20 Page 3 of 6

4. On June 17, 2019, MV1 was forensically interview by an FBI Child
Forensic Interviewer. During the forensic interview, MV1 made a disclosure of sexual
abuse by an individual she identified as “Tyron,” who she said sometimes stayed with her
friend’s family and was the best friend of her friend’s father. MV1 said the abuse
happened the prior year, in the middle of her 4" grade school year, when she was ten
years old. MV1 said the abuse happened at the house where her mother and step-father!
live, during a party they were having around a bonfire in the backyard. MV1 stated that
during the assault, her younger brother was asleep on the top bunk of the bed in their
room, and that she was awake on the bottom bunk. MV1 also stated that prior to the
assault and while she was lying in bed, she heard footsteps in the hall and hid in a toy box
in her room because she was scared it was her step-father and he might be mad. From
inside the toy box she could see Tyron enter the room, and “he was just standing there
looking blank,” and then he left.

5. MV1 further described that Tyron came back into her bedroom on a
number of additional occasions on the same night, and stuck his “thingy” into her private
part, raping her. MV1 described Tyron’s “thingy” as a private part that boys use to pee.
She named her private part as her vagina. MV1 said Tyron came into her room when
she was trying to fall asleep, took out his “thing,” then pulled down her pants and her
underwear to her thighs and “put his thingy in [her] hole.” MV1 described that at first
TYRON “did it lightly.” Then she said it “started getting harder and harder,” and he
“kept on shoving himself inside [her].” MV 1 said this made her private part hurt. MV1
also said that she managed to turn from her side to her back, and then sat up and kicked
him in the stomach. Tryon stumbled and then he heard somebody enter the house from
outside, and he left the bedroom. MV1 described that after Tyron left she hid in the toy
box in her room because she knew he was going to come back in her room. When he

next came back into her room, he did not find her so he left and went back out to the fire.

 

 

 

' Although MVI1 refers to him as her step-father, I do not believe MV1 and her boyfriend are married.
COMPLAINT/TYRON JACKSON - 3 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Co m7m TD Dn fF WY YP

Ny NY NY NY NY KN NY NON RRR RE REO REO REE ES
ao aN mH Fe WY NY KF CO ODO WANA DN FP WY KF OS

 

 

Case 3:20-mj-05143-TLF Document1 Filed 06/11/20 Page 4 of 6

MV1 stated that Tyron stayed outside for about an hour and then she went back to bed
and fell asleep.

6. During her forensic interview, MV1 further explained that at some point
after she fell back asleep, Tyron came back into her room, walked over to her bed, pulled
the covers down and just did the “same thing that he did in the first time.” He never said
anything to her. MV1 did not remember being raped additional times that night, but she
said she believes Tyron returned again while she was sleeping because when she woke up
in the morning her pants were down and they had been up when she had fallen asleep.
According to MV1, when she woke up the next day, her private part was hurting with a
“stabbing pain.” MV1 said she got up and did her normal morning routine before going
to school. She said her parents and their friends were still outside at the fire pit and
Tryon was on the couch sleeping. She did not tell her parents what happened at the time.

7. On June 19, 2019, I interviewed a husband and wife who identified
TYRON JACKSON as a good friend. They stated that the husband had grown up with
JACKSON on the Quileute Reservation, and explained that prior to when he went into
treatment for drug abuse in November of 2017, JACKSON had stayed on their couch for
approximately nine months. The wife stated that she and her husband stopped allowing
JACKSON to come over to their house after JACKSON’s wife told them that JACKSON
had done something sexual to a minor female family member. The husband and wife
have a daughter close to the age of MV1, who is MV1’s friend.

8. The husband stated that in the past he had attended bonfire parties together
with JACKSON at the home of MV1’s mother and her boyfriend. The husband also said
that he learned from JACKSON’s wife that JACKSON did something to a minor female
family member when they lived in Michigan. Under pressure from his estranged wife,
JACKSON eventually told the husband that he was accused of inappropriately touching a
minor relative, but denied that he did it. The husband stated that he distanced himself
from JACKSON about a year ago due to JACKSON’s drug use and the allegations of
sexual abuse.

COMPLAINT/TYRON JACKSON - 4 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
Co m7m TD Dn fF WY YP

Ny NY NY NY NY KN NY NON RRR RE REO REO REE ES
ao aN mH Fe WY NY KF CO ODO WANA DN FP WY KF OS

 

 

Case 3:20-mj-05143-TLF Document 1 Filed 06/11/20 Page 5 of 6

9. On June 19, 2019, MV1’s mother was interviewed. MV1’s mother stated
that she met TYRON JACKSON through her cousin and her boyfriend. MV1’s mother
recalled that she and her boyfriend threw a few parties at their house that included
drinking around bonfires in a fire pit behind their house. MV1’s mother said that her
children were home during these parties, but were always asleep before they began. She
initially stated they did not allow people in the house during these parties, but later
acknowledged that JACKSON may have passed out on their couch one time following
one of these parties.

10. Later that evening, JACKSON was arrested by LEPD. Following his
arrest, Jackson was transported to the LEPD where he waived his Miranda rights and was
interviewed. During that interview, JACKSON acknowledged knowing MV1 as the
daughter of MV1’s mother and her boyfriend. JACKSON also acknowledged he went to
parties at their house which involved bonfires. JACKSON stated the last time he was at
their house for a party was over a year ago. JACKSON initially denied sexually abusing
MV1, but later in the interview JACKSON stated, “I guess if she said I did it I guess I —
Pll—TPll—TI guess I'll say I did it.” Following that statement, JACKSON requested to
speak with his lawyer and the interview was terminated.

11. On July 19, 2019, MV1’s brother was forensically interviewed by an FBI
Child Forensic Interviewer. During the interview, MV1’s brother stated that when he
lived with his mother and her boyfriend, he sometimes shared a room with his sister.
There was a toy box and a bunk bed in the room he shared with his sister, and he slept on
the top bunk while she slept on the bottom bunk. MV1’s brother confirmed that his
parents would have friends over and go in the back of the house to have fires. When his
parents had fires, he could see them through a window from his bunk bed and he would
watch the fires and fall asleep. MV1’s brother said that sometimes grown-ups slept over
at the house on the couch in the living room.

12. Ihave confirmed that JACKSON is a twenty-nine year old, enrolled
member of the Quileute Tribe, a federally recognized tribe. Based on my review of

COMPLAINT/TYRON JACKSON - 5 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
0 oOo YD WNW B&B WwW bY /

NH NO NHN NY NH NY WN NHN YN HH FH | =| | eS eS OS
aot NWN UN FW NY KH OD OMA DH NH F&F WHY YN KF OO

 

 

Case 3:20-mj-05143-TLF Document1 Filed 06/11/20 Page 6 of 6

JACKSON’s Certificate of Indian Blood issued by the Quileute Tribe, I know that
JACKSON was enrolled with the Quileute Tribe in 2005 and has a quantum of Indian
blood of 4.

13. I have confirmed that the residence where the offense conduct is alleged to
have occurred is located within the exterior boundaries of the Lower Elwha Klallam
Reservation.

Conclusion

14. Based on the above facts, I respectfully submit that there is probable cause
to believe that TYRON JACKSON committed the crime of Abusive Sexual Contact, in
violation of Title 18, United States Code, Sections 1153, 2244(a)(5) and 2246(3).

COLLEEN B. SANDERS, Complainant
Special Agent, FBI

Based on the Complaint and Affidavit sworn to before me, and submitted
electronically, the Court hereby finds that there is probable cause to believe the
Defendant committed the offenses set forth in the Complaint.

Dated this_11th day of June, 2020.

hares Dryche

Hon. Theresa L. Fricke
United States Magistrate Judge

 

COMPLAINT/TYRON JACKSON - 6 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
